 Fill in this information to identify the case:

 Debtor 1                   Ronnie Thomson
 Debtor 2                   _______________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: Northern District of Illinois
                                                               (State)

 Case number               20-11302




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges
                                                                                                                                          12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in
the debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the
bankruptcy filing that you assert are recoverable against the debtor or against the debtor’s principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


 Name of creditor:          MTGLQ Investors, LP       d                                   Court claim no. (if known):       10-1   d

 Last 4 digits of any number you use to       0680
 identify the debtor’s account:

 Does this notice supplement a prior notice of postpetition fees,
 expenses, and charges?
     No
     Yes Date of the last notice:


  Part 1:        Itemize Postpetition Fees, Expenses, and Charges

 Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved
 an amount, indicate that approval in parentheses after the date the amount was incurred.
         Description                                                     Dates incurred                                      Amount
  1.     Late charges                                                                                                    (1) $
  2.     Non-sufficient funds (NSF) fees                                                                                 (2) $
  3.     Attorney fees                                                                                                   (3) $
  4.     Filing fees and court costs                                                                                     (4) $
  5.     Bankruptcy/Proof of claim fees                                  7/28/2020 $650.00 POC 410                       (5) $   900.00
                                                                         7/28/2020 $250.00 POC 410A
  6.     Appraisal/Broker’s price opinion fees                                                                           (6) $
  7.     Property inspection fees                                                                                        (7) $
  8.     Tax advances (non-escrow)                                                                                       (8) $

  9.     Insurance advances (non-escrow)                                                                                 (9) $
 10.     Property preservation expenses. Specify:                                                                       (10) $
 11.     Other. Specify: Plan Review                                     6/11/2020                                      (11) $   300.00
 12.     Other. Specify:                                                                                                (12) $
 13.     Other. Specify:                                                                                                (13) $
 14.     Other. Specify:                                                                                                (14) $


 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

Official Form 410S2                          Notice of Postpetition Mortgage Fees, Expenses, and Charges                                   page 1
 Debtor 1           Ronnie Thomson                                              Case number (if known)              20-11302
                    First Name     Middle Name        Last Name




 Part 2:      Sign Here
 The person completing this Notice must sign it. Sign and print your name and your title, if any, and sate your address and telephone number.
 Check the appropriate box.
    I am the creditor.
    I am the creditor’s authorized agent.


 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.


                X     /s/ Theodore Konstantinopoulos                              Date      10/29/2020
                      Signature


 Print:               Theodore Konstantinopoulos                                  Title     Attorney for Creditor


 Company:             Diaz Anselmo Lindberg, LLC


 Address:             1771 West Diehl Road, Suite 120
                      Number         Street
                      Naperville              IL              60563
                      City                    State          Zip Code

 Contact phone        (630) 453-6960                                    Email     ILBankruptcy@dallegal.com




Official Form 410S2                           Notice of Postpetition Mortgage Fees, Expenses, and Charges                                  page 2
                                             IN THE UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF ILLINOIS
                                                         EASTERN DIVISION

 IN RE:                                                      CASE NO. 20-11302

 Ronnie Thomson                                              CHAPTER 13

 Debtor(s).                                                  JUDGE A. Benjamin Goldgar


                                                     CERTIFICATE OF SERVICE

I hereby certify that on October 29, 2020, a true and correct copy of the foregoing “Notice of Postpetition
Mortgage Fees, Expenses, and Charges” was served:

Via the Court's ECF system on these entities and individuals who are listed on the Court's Electronic Mail Notice List:

          David M Siegel, Debtor's Counsel

          Glenn B Stearns, Trustee

          Patrick S Layng, U.S. Trustee

And by regular US Mail, postage pre-paid on:

          Ronnie Thomson, 24576 Passavant, Round Lake, IL 60073

                                                            /s/Mariah Moore


Diaz Anselmo Lindberg LLC
1771 W. Diehl Rd., Ste. 120
Naperville, IL 60563-4947
630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
ILbankruptcy@dallegal.com
Firm File Number: B20060013
